          Case 3:20-cv-01446-RDM Document 24 Filed 10/26/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 CHELSEY GOSSE, on her own behalf            )   Case No. 3:20-cv-01446
 and on behalf of other persons similarly    )
 situated,                                   )
                                             )   RDM Hon. Robert D. Mariani
               Plaintiff,                    )
                                             )
     v.                                      )   Electronically Filed
                                             )
 TRANSWORLD SYSTEMS, INC.;                   )
 U.S. BANK, NA.; RATCHFORD LAW               )
 GROUP, P.C.; NATIONAL                       )
 COLLEGIATE STUDENT LOAN                     )
 TRUST 2007-3,                               )
                                             )
               Defendants.                   )

            MOTION TO EXTEND TIME TO RESPOND TO COMPLAINT

       NOW COMES defendant, Ratchford Law Group, P.C. (RLG), and moves the Court

to extend the time for RLG to answer, move or otherwise plead in response to the

Complaint. In support of this Motion, RLG avers as follows:

       1.     RLG’s responsive pleading are presently due on or before October 26, 2020.

       2.     RLG is engaged in ongoing discussions with its codefendants regarding

defense and indemnity issues and requires additional time to resolve these issues,

investigate the claims and retain counsel.

       3.     In addition, co-defendants U.S. Bank, N.A. and Transworld Systems Inc.

have filed motions to strike certain claims and/or allegations in the Complaint. Doc. ##

__. Because the outcome of those motions may moot or alter the material allegations and

issues in dispute, RLG requests its deadline to respond to the Complaint be extended until
         Case 3:20-cv-01446-RDM Document 24 Filed 10/26/20 Page 2 of 3




such time as the Court has ruled on the motion to strike. Specifically, RGS purposes and

requests that it be permitted to answer or otherwise plead in response to the Complaint

within 14 days after the Court’s action on the pending motion to strike.

       A motion to strike alters the deadline to file responsive pleadings. Pursuant to Fed.

R. Civ. P. 12(a)(4)(A), if the Court denies the motion or postpones its disposition until trial,

responsive pleadings must be served within 14 days after notice of the court's action, unless

otherwise set. The Court’s ruling on the pending motion to strike could necessitate the

filing of an amended complaint or may otherwise materially affect the allegations that

require a response. For the sake of efficiency and to avoid confusion, RLG’s deadline to

file responsive pleadings should mirror the moving defendants’ responsive pleadings

deadline.

       There is no prejudice to the Plaintiffs or other parties if the requested relief is

granted, as the pleadings will not be closed until after the Court rules on the pending

motion(s) to strike, and then not until the defendants presently moving to strike answer or

otherwise plead.

       4.     No other extensions of time have been sought by RLG.

       5.     RLG has requested counsel for plaintiff consent to the Motion but at the time

of filing has not received a response.

Date: October 26, 2020October 23, 2020 Respectfully submitted,


                                            .




                                                2
        Case 3:20-cv-01446-RDM Document 24 Filed 10/26/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

       I certify that on October 26, 2020October 23, 2020, a copy of the foregoing was

filed electronically in the ECF system. Notice of this filing will be sent to the parties of

record by operation of the Court’s electronic filing system


                                          Attorney




                                             3
